Case 2:20-cv-11705-NGE-APP ECF No. 3 filed 07/07/20             PageID.173      Page 1 of 3


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


JENNIFER L. HEAVLIN, #356871,

                    Petitioner,

                                                 CASE NO. 2:20-CV-11705
v.                                               HONORABLE NANCY G. EDMUNDS

JEREMY HOWARD,

                Respondent.
______________________________/

               ORDER DENYING PETITIONER’S MOTION FOR BOND

      Michigan prisoner Jennifer L. Heavlin (“Petitioner”) has filed a pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging her state criminal

proceedings. Respondent has not yet filed an answer to the habeas petition or the state

court record. The matter is before the Court on Petitioner’s motion for bond.

      The United States Court of Appeals for the Sixth Circuit has stated that to receive

bond pending a decision in a federal habeas case,

      [P]risoners must be able to show not only a substantial claim of law based on
      the facts surrounding the petition but also the existence of ‘some
      circumstance making [the motion for bail] exceptional and deserving of
      special treatment in the interests of justice.’ Aronson v. May, 85 S. Ct. 3, 5;
      13 L. Ed. 2d 6, 9 (1964) [additional citations omitted]. There will be few
      occasions where a prisoner will meet this standard.

Lee v. Jabe, 989 F.2d 869, 871 (6th Cir. 1993) (quoting Dotson v. Clark, 900 F.2d 77, 79

(6th Cir. 1990)). Federal district courts may grant bail when granting the writ. Sizemore

v. District Ct., 735 F.2d 204, 208 (6th Cir. 1984). However, to grant bond prior to making

a determination on the merits is extraordinary. See Moore v. Egeler, 390 F. Supp. 205, 207

(E.D. Mich. 1975) (Feikens, J.).

      In support of her motion, Petitioner asserts that her habeas claims have merit, that
Case 2:20-cv-11705-NGE-APP ECF No. 3 filed 07/07/20               PageID.174     Page 2 of 3


she is the sole parent to two minor sons, and that she is at risk of illness due to the COVID-

19 pandemic because she is incarcerated. Having considered the matter, the Court finds

that the interests of justice do not require Petitioner’s release on bond pending the

resolution of this case. First, Petitioner was convicted of serious offenses – operating while

intoxicated causing death and leaving the scene of a motor vehicle accident causing death,

which resulted in concurrent terms of seven to 15 years imprisonment, and the state courts

have upheld her convictions and sentences. Second, the Court’s preliminary review of the

pleadings does not establish that Petitioner is actually innocent or that her claims have

substantial merit so as to warrant habeas relief (although a determination on the merits will

be made after a more thorough review of the case once Respondent has filed an answer

to the petition and the state court record).

       Third, while the pandemic is certainly extraordinary and the Court is sympathetic to

Petitioner’s concerns about her sons and contracting the coronavirus while in prison, the

Court cannot conclude that her circumstances warrant release on bond at this time. She

does not indicate that her age or medical condition make her particularly vulnerable to the

virus, does not claim that she has been exposed to the virus, and acknowledges that she

has tested negative for the virus so far. Moreover, as another judge in this district has

explained, the Michigan Department of Corrections and Governor Gretchen Whitmer have

established protocols to mitigate the spread of the virus in the state prison system. See

Titus v. Nagy, No. 18-CV-11315, 2020 WL 1930059, *3 (E.D. Mich. April 21, 2020)

(Borman, J., denying similar bond motion); cf Clark v. Hoffner, No. 16-CV-11959, 2020 WL

1703870 (E.D. Mich. April 8, 2020) (Roberts, J., granting bond motion where petitioner’s

habeas claim had substantial merit and there was evidence of actual innocence, the court

had previously granted bond and petitioner complied with conditions, and the Wayne

                                               2
Case 2:20-cv-11705-NGE-APP ECF No. 3 filed 07/07/20               PageID.175     Page 3 of 3


County Conviction Integrity Unit was prepared to recommend that petitioner be exonerated

or given a new trial). Petitioner fails to establish that her circumstances are so exceptional

as to warrant release on bond pending the resolution of this case. Accordingly, the Court

DENIES her motion for bond.

       IT IS SO ORDERED.




                                                  s/ Nancy G. Edmunds
                                                  NANCY G. EDMUNDS
                                                  UNITED STATES DISTRICT JUDGE

Dated: July 7, 2020



I hereby certify that a copy of the foregoing document was served upon JENNIFER L.
HEAVLIN, #356871on July 17, 2020, by ordinary mail.

                                                  s/ Lisa Bartlett
                                                  Case Manager




                                              3
